United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-50166
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

STEPHEN JOE HICKS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-01-CR-440-ALL
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Stephen Joe Hicks appeals his guilty-plea convictions for

two counts of wire fraud in violation of 18 U.S.C. § 1343.        Hicks

argues that the district court abused its discretion by denying

his motion to withdraw his guilty plea.

     “[A] district court may, in its discretion, permit

withdrawal before sentencing if the defendant can show a ‘fair

and just reason.’”   United States v. Powell, 354 F.3d 362, 370

(5th Cir. 2003) (citing FED. R. CRIM. P. 11(d)(2)).    A review of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-50166
                                -2-

the seven relevant factors reveals that the district court did

not abuse its discretion by denying Hicks’s motion to withdraw

his guilty plea.   See United States v. Carr, 740 F.2d 339, 343-44

(5th Cir. 1984).

     AFFIRMED.